Name: Commission Regulation (EC) NoÃ 908/2006 of 20 June 2006 establishing the list of representative markets for pigmeat in the Community
 Type: Regulation
 Subject Matter: prices;  agricultural policy;  distributive trades;  animal product
 Date Published: nan

 21.6.2006 EN Official Journal of the European Union L 168/11 COMMISSION REGULATION (EC) No 908/2006 of 20 June 2006 establishing the list of representative markets for pigmeat in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), and in particular Article 4(6) thereof, Whereas: (1) Commission Regulation (EEC) No 2123/89 of 14 July 1989 establishing the list of representative markets for pigmeat in the Community (2) has been substantially amended several times (3). In the interests of clarity and rationality the said Regulation should be codified. (2) Regulation (EEC) No 2759/75 provides for determination of the Community market price of slaughtered pigs from prices recorded on the representative markets. (3) In order to enable Article 4(2) of that Regulation to be applied, a list of representative markets must be drawn up. Reference must be made in fixing the prices of pig carcases to quotations obtained directly from the markets or from the slaughterhouses, as well as from quotations established in the quotation centres and of which the entirety forms a representative market for each Member State. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 The representative markets within the meaning of Article 4(2) of Regulation (EEC) No 2759/75 shall be the markets listed in Annex I to this Regulation. Article 2 Regulation (EEC) No 2123/89 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex III. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 2006. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 282, 1.11.1975, p. 1. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 203, 15.7.1989, p. 23. Regulation as last amended by Regulation (EC) No 1901/2004 (OJ L 328, 30.10.2004, p. 71). (3) See Annex II. ANNEX I Member State Type of representative market Market/quotation centre Belgium The following quotation centre Brussel/Bruxelles Czech Republic The following market Praha Denmark The following quotation centre KÃ ¸benhavn Germany The following quotation centres Kiel, Hamburg, Oldenburg, MÃ ¼nster, DÃ ¼sseldorf, Trier, GieÃ en, Stuttgart, MÃ ¼nchen, BÃ ¼tzow, Potsdam, Magdeburg, Erfurt, Dresden Estonia The following quotation centre Tallinn Greece The following quotation centres Preveza, Chalkida, Korinthos, Agrinio, Drama, Larissa, Verria Spain The following quotation centres Ebro, Mercolleida, Campillos, Segovia, Segura, Silleda And the following group of markets Murcia, Malaga, Barcelona, Huesca, Burgos, Lleida, Navarra, Pontevedra, Segovia, Ciudad Real France The following quotation centres Rennes, Nantes, Metz, Lyon, Toulouse Ireland The following group of markets Waterford, Edenderry Italy The following group of markets Milano, Cremona, Mantova, Modena, Parma, Reggio Emilia, Perugia Cyprus The following market Nicosia Latvia The following market RÃ «ga Lithuania The following quotation centre Vilnius Luxembourg The following group of markets Esch-sur-Alzette, Ettelbruck, Mersch, Wecker Hungary The following quotation centre Budapest Malta The following quotation centre Marsa Netherlands The following quotation centre Zoetermeer Austria The following quotation centre Wien Poland The following quotation centre Warszawa Portugal The following group of markets FamalicÃ £o, Coimbra, Leiria, Montijo, PÃ ³voa da Galega, Rio Maior Slovenia The following quotation centre Ljubljana Slovakia The following quotation centre Bratislava Finland The following quotation centre Helsinki Sweden The following group of markets Helsingborg, Trelleborg, SkÃ ¶vde, Skara, Kalmar, Uppsala, Visby, Kristianstad United Kingdom The quotation centre Milton Keynes for the following group of regions Scotland, Northern Ireland, Northern England, Eastern England ANNEX II Repealed Regulation with its successive amendments Commission Regulation (EEC) No 2123/89 (OJ L 203, 15.7.1989, p. 23) Commission Regulation (EEC) No 1786/90 (OJ L 163, 29.6.1990, p. 54) Commission Regulation (EEC) No 3787/90 (OJ L 364, 28.12.1990, p. 26) Commission Regulation (EC) No 3236/94 (OJ L 338, 28.12.1994, p. 18) Commission Regulation (EC) No 1448/95 (OJ L 143, 27.6.1995, p. 47) Commission Regulation (EC) No 426/96 (OJ L 60, 9.3.1996, p. 3) Commission Regulation (EC) No 532/96 (OJ L 78, 28.3.1996, p. 14) Commission Regulation (EC) No 1285/98 (OJ L 178, 23.6.1998, p. 5) Commission Regulation (EC) No 2712/2000 (OJ L 313, 13.12.2000, p. 4) Commission Regulation (EC) No 1901/2004 (OJ L 328, 30.10.2004, p. 71) ANNEX III Correlation table Regulation (EEC) No 2123/89 This Regulation Article 1 Article 1 Article 2   Article 2 Article 3 Article 3 Annex Annex I  Annex II  Annex III